Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-8, 12, 15, 17-19, 45 and 54 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jo et al. (US 2020/0127760 A1 with provisional 62/500557, filed May 3, 2017).
Jo teaches the network (i.e. base station) signaling the slot structures (Figure 2) to the UE(s) using group common PDCCH (paragraphs 0056 and 0066).
With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. (Original) A method for indicating a slot structure (Jo teaches the slot structures in Figure 2), comprising: 
determining, by a base station, a structure of a slot (Network (i.e. base station) determines the slot type pattern in paragraph 0066);
 indicating, by the base station, the structure of the slot to a user equipment (Network notifies the UE about a slot format using group common PDCCH in paragraph 0056) in a dynamic or semi-static manner (Signaling to the UE is dynamic or semi-static in paragraph 0064).


4. (Currently Amended) The method according to claim 1 , wherein the base station indicates the structure of the slot to the user equipment through a group common Physical Downlink Control Channel (PDCCH) (Group common PDCCH used to notify UE about slot format in paragraph 0056); and
 the group common PDCCH carries control information targeting to a group of user equipment (Network may notify the UE(s) about an index of the pattern through the group common PDCCH in paragraph 0066 and targeting may be to a group of UE(s) in paragraph 0072) .

6. (Original) The method according to claim 4, wherein when structures of a plurality of slots are indicated through the group common PDCCH, the number N of the plurality of slots indicated by the group common PDCCH is informed by higher layer signaling (Slot numerology is signaled via higher layer signaling such as RRCC in paragraphs 0057-0058); and 
one group common PDCCH uses one slot format indication field indicating the structures of the N slots; or, 
the group common PDCCH uses N slot format indication fields indicating the structures of the N slots respectively (Number of slots and each slot type may be defined as one pattern and network may notify the UE(s) about an index of pattern through the group common PDCCH in paragraph 0066).

7. (Original) The method according to claim 4, wherein the base station schedules data to be transmitted in the unknown regions of same or different slots through a Downlink Control Information (DCI) transmitted in the downlink region of the slot , wherein the data are uplink transmission and/or downlink reception (Signaling via higher layer signaling to the UE through the DCI in paragraphs 0019 and 0173, where the D-centric and U-centric are the unknown regions for data uplink and/or downlink in Table 4 and paragraph 0063).
8. (Currently Amended) The method according to claim 4, wherein when the structure of the slot comprises a plurality of possible combinations, the base station informs, through the higher layer signaling, the user equipment of M types of slot structures needed to be dynamically informed, and M is a natural number (Plurality of combinations of slot types where the network notifies the UE through the group common PDCCH in paragraph 0066 and use of the higher layer signaling in paragraph 0056).

12. (Original) A method for determining a slot structure (Jo teaches the slot structures in Figure 2), comprising: 
receiving a structure of a slot (Network notifies the UE about a slot format using group common PDCCH in paragraph 0056), indicated by a base station to a user equipment in a dynamic or semi-static manner (Signaling to the UE is dynamic or semi-static in paragraph 0064); and 
determining, by the user equipment, structures of one or more slots according to the indicated structure of the slot (Slot structures in Figure 2).

15. (Currently Amended) The method according to claim 12, wherein the base station indicates the structure of the slot to the user equipment through a group common Physical Downlink Control Channel (PDCCH) (Group common PDCCH used to notify UE about slot format in paragraph 0056); and the group common PDCCH carries control information targeting to a group of user equipment (Network may notify the UE(s) about an index of the pattern through the group common PDCCH in paragraph 0066 and targeting may be to a group of UE(s) in paragraph 0072).

17. (Original) The method according to claim 15, wherein when structures of a plurality of slots are indicated through the group common PDCCH, the number N of the plurality of slots indicated by the group common PDCCH is informed by higher layer signaling (Slot numerology is signaled via higher layer signaling such as RRCC in paragraphs 0057-0058); and one group common PDCCH uses one slot format indication field indicating the structures of the N slots; or, the group common PDCCH uses N slot format indication fields indicating the structures of the N slots respectively (Number of slots and each slot type may be defined as one pattern and network may notify the UE(s) about an index of pattern through the group common PDCCH in paragraph 0066).

18. (Currently Amended) The method according to claim 15, wherein the user equipment transmits or receives data in the unknown regions of the same or different slots based on a Downlink Control Information (DCI) transmitted by the base station in the downlink region of the slot (Signaling via higher layer signaling to the UE through the DCI in paragraph 0019, where the D-centric and U-centric are the unknown regions for data uplink and/or downlink in Table 4 and paragraph 0063 and 0173).

19. (Currently Amended) The method according to claim 15 , wherein when the structure of the slot comprises a plurality of possible combinations, the user equipment acquires M types of slot structures, needed to be dynamically informed, through a notification transmitted by the base station through the higher layer signaling (Plurality of combinations of slot types where the network notifies the UE through the group common PDCCH in paragraph 0066 and use of the higher layer signaling in paragraph 0056).

45. An apparatus for indicating a slot structure (Jo teaches the slot structures in Figure 2), comprising: 
a processor, configured to read a program in a memory and perform the following process: determining a structure of a slot (Network (i.e. base station) determines the slot type pattern in paragraph 0066); 
a transceiver, configured to receive and transmit data under the control of the processor, and perform the following process: 
indicating the structure of the slot to a user equipment (Network notifies the UE about a slot format using group common PDCCH in paragraph 0056) in a dynamic or semi-static manner (Signaling to the UE is dynamic or semi-static in paragraph 0064).

54. An apparatus for determining a slot structure (Jo teaches the slot structures in Figure 2), comprising: 
a transceiver, configured to receive and transmit data under the control of the processor, and perform the following process: 
receiving a structure of a slot, indicated by a base station to a user equipment (Network notifies the UE about a slot format using group common PDCCH in paragraph 0056) in a dynamic or semi-static manner (Signaling to the UE is dynamic or semi-static in paragraph 0064); and 
a processor, configured to read a program in a memory and perform the following process: 
determining structures of one or more slots according to the indicated structure of the slot (Slot structures in Figure 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US 2020/0127760 A1).
Jo does not teach the particular region described as empty region and guard period .  However, Jo does suggest to provide additional regions in Table 4 (paragraphs 0062-0064) as Data region (Slot used for other data but not UE specific data like in MBSFN subframe and Reserved region (Slot occupied by a network as necessary but not UE specific use).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide an empty region with respect to  the Data region where if there is no data to transmit then it would have been obvious that the data region would have been empty, and to provide a guard period where it would have been necessary to provide a time period for conversion of downlink to uplink.
	With respect to the claims, references to the prior art appear in parenthesis.
Claims
2. (Original) The method according to claim 1, wherein the slot comprises a structure of one or a combination of the following regions: an uplink region, a downlink region, an unknown region, an empty region and a guard period region, each region comprising one or more Orthogonal Frequency Division Multiplexing (OFDM) symbols (Jo teaches DL, UL and X regions where X may be Reserved resource, Other resource or Unknown resource in paragraph 0042 and Table 4 in paragraphs 0062-0064); wherein: 
the uplink region is configured for transmission of uplink data (Table 4, U only); 
the downlink region is configured for transmission of downlink data (Table 4, D only); 
the unknown region is configured to allow the base station to perform related operations without any restrictions, and the user equipment side does not make any assumptions and not transmit and receive data on the OFDM symbols in the region before it receives Uplink (UL) grant or Downlink (DL) assignment sent by the base station (Table 4, U-centric and D-centric);
 the empty region is configured for transmission of no data (Table 4, Data region where if there is no data to transmit, then it would have been obvious to one of ordinary skill in the art at the time the invention was filed that the data region would have been empty); and 
the guard period region is configured for conversion of downlink to uplink, and provided by the base station side (Table 4, Reserved region where the slot occupied by a network as necessary but not UE specific use would have been obvious to provide a guard period region where it would have been necessary to provide a time period for conversion of downlink to uplink).

3. (Currently Amended) The method according to claim 2, wherein when the slot comprises the uplink region and the downlink region, the uplink region is behind the downlink region; 
when the slot comprises the downlink region and the unknown region, the unknown region is behind the downlink region; 
when the slot comprises the uplink region and the unknown region, the unknown region is in front of or behind the uplink region; and 
when the slot comprises the uplink region, the downlink region and the unknown region, the downlink region is in front of the uplink region, and the unknown region is behind the downlink region and in front of the uplink region (Obvious choice in design in arranging the various patterns in Figure 2, since the choices are limited to the D (downlink), U (uplink) and D/U-centric (unknown) in the limited number of slots (1-2-4 slots shown in Figure 2)).

9. (Currently Amended) The method according to claim 8, wherein the base station transmits indication information containing ceil(log2(M)) bits through the group common PDCCH, and informs the user equipment of the structures of one or more slots (Obvious choice in design in the number of bits in the group common PDCCH based on the number of patterns to be defined in paragraphs 0066-0067); and 
when the base station informs, through the higher layer signaling, M types of slot structures needed to be dynamically indicated, the base station informs the regions included in each type of the slot structures and the number of the OFDM symbols included in each region (Reference numerology is signaled through higher signaling (i.e. RRC) in paragraphs 0057-0058, where the slot types are defined and signaled in paragraphs 0066-0067).

11. (Original) The method according to claim 1, wherein when the base station indicates the structure of the slot to the user equipment in the semi-static manner (Semi-static indication in paragraph 0064), the base station configures uplink and downlink structures of each slot within N ms through the higher layer signaling, and N is a positive integer more than 0 (Obvious choice in design since Jo suggests a predefined period in which a pattern is to be indicated through system information in paragraph 0073 and the reserved resource may be immediately before or behind the CSS which is signaled through higher layer signaling in paragraph 0091 and 0095, where the choices are limited to the known standard protocols in paragraph 0031) .

13. (Original) The method according to claim 12, wherein the slot comprises a structure of one or a combination of the following regions: an uplink region, a downlink region, an unknown region, an empty region and a guard period region, each region comprising one or more Orthogonal Frequency Division Multiplexing (OFDM) symbols (Jo teaches DL, UL and X regions where X may be Reserved resource, Other resource or Unknown resource in paragraph 0042 and Table 4 in paragraphs 0062-0064); wherein: 
the uplink region is configured for transmission of uplink data (Table 4, U only); 
the downlink region is configured for transmission of downlink data (Table 4, D only); 
the unknown region is configured to allow the base station to perform related operations without any restrictions, and the user equipment side does not make any assumptions and not transmit and receive data on the OFDM symbols in the region before it receives Uplink (UL) grant or Downlink (DL) assignment sent by the base station (Table 4, U-centric and D-centric);; 
the empty region is configured for transmission of no data (Table 4, Data region where if there is no data to transmit, then it would have been obvious to one of ordinary skill in the art at the time the invention was filed that the data region would have been empty); and 
the guard period region is configured for conversion of downlink to uplink, and provided the base station side (Table 4, Reserved region where the slot occupied by a network as necessary but not UE specific use would have been obvious to provide a guard period region where it would have been necessary to provide a time period for conversion of downlink to uplink).

14. (Currently Amended) The method according to claim 13, wherein when the slot comprises the uplink region and the downlink region, the uplink region is behind the downlink region; when the slot comprises the downlink region and the unknown region, the unknown region is behind the downlink region; when the slot comprises the uplink region and the unknown region, the unknown region is in front of the uplink region or behind the uplink region; and when the slot comprises the uplink region, the downlink region and the unknown region, the downlink region is in front of the uplink region, and the unknown region is behind the downlink region and in front of the uplink region (Obvious choice in design in arranging the various patterns in Figure 2, since the choices are limited to the D (downlink), U (uplink) and D/U-centric (unknown) in the limited number of slots (1-2-4 slots shown in Figure 2)).

20. (Currently Amended) The method according to claim 19, wherein the user equipment  receives indication information containing ceil(log2(M)) bits through the group common PDCCH, and  obtains the structures of one or more slots (Obvious choice in design in the number of bits in the group common PDCCH based on the number of patterns to be defined in paragraphs 0066-0067); and 
when the user equipment obtains, through the higher layer signaling, M types of slot structures needed to be dynamically indicated, the user equipment obtains the regions included in each type of slot structures and the number of the OFDM symbols included in each region (Reference numerology is signaled through higher signaling (i.e. RRC) in paragraphs 0057-0058, where the slot types are defined and signaled in paragraphs 0066-0067).

22. (Currently Amended) The method according to claim 12, wherein when the user equipment  receives the structures of the slots indicated by the base station in the semi-static manner (Semi-static indication in paragraph 0064), uplink and downlink structures of each slot within N ms are configured through the higher layer signaling, and N is a positive integer more than 0 (Obvious choice in design since Jo suggests a predefined period in which a pattern is to be indicated through system information in paragraph 0073 and the reserved resource may be immediately before or behind the CSS which is signaled through higher layer signaling in paragraphs 0091 and 0095, where the choices are limited to the known standard protocols in paragraph 0031).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        June 18, 2021